Citation Nr: 0715504	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-34 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertensive 
cardiovascular disease with dilated congestive cardiomyopathy 
and hypertension secondary to service connected diabetes 
mellitus and/or post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for hypertensive cardiovascular disease, 
with dilated congestive cardiomyopathy and hypertension, on 
both direct or presumptive bases, and secondary to diabetes 
mellitus and PTSD.

The regulation addressing service connection for disabilities 
on a secondary basis, 38 C.F.R. § 3.310, was amended in 
September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 
2006), effective October 10, 2006.  The change was made to 
conform VA regulations to decisions from the United States 
Court of Appeals for Veterans Claims (Court), specifically 
Allen v. Brown, 7 Vet. App. 439 (1995).  There is no 
indication that the appellant has been informed of this 
regulation.

Moreover, the RO in their rating decision failed to document 
their consideration whether the appellant's PTSD and/or 
diabetes aggravated his hypertensive cardiovascular disease 
with dilated congestive cardiomyopathy and hypertension.  As 
such, this issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertensive cardiovascular disease, with dilated congestive 
cardiomyopathy and hypertension, was not demonstrated in-
service, it was not compensably disabling within one year of 
the veteran's discharge from active duty, and it is not shown 
to be caused by a service-connected disability.




CONCLUSION OF LAW

Hypertensive cardiovascular disease, with dilated congestive 
cardiomyopathy and hypertension, was not incurred or 
aggravated by active military service, it may not be presumed 
to have been so incurred, and it is not caused by a service 
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002 and 
December 2003 correspondence, amongst other documents 
considered by the Board, fulfills the provisions of 38 
U.S.C.A. § 5103(a).  The claim was readjudicated in a 
September 2004 statement of the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from any injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Cardiovascular disease is presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Finally, service connection may be granted for a disability 
if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

The veteran asserts that his service-connected diabetes 
and/or his PTSD caused his hypertensive cardiovascular 
disease, with dilated congestive cardiomyopathy and 
hypertension.  

The service medical records do not reveal any competent 
evidence of hypertensive cardiovascular disease, with dilated 
congestive cardiomyopathy and hypertension, and postservice 
medical records do not show compensably disabling symptoms 
due to this disorder within one year of the appellant's 
separation from active duty.

The medical evidence of record establishes that the veteran 
was diagnosed with PTSD by at least 1985, hypertension in 
1993, and diabetes mellitus in 1998.  These diagnoses are 
contained in VA Medical Center (VAMC) medical records.  These 
records do not, however, reflect any opinion that either 
diabetes mellitus and/or PTSD caused hypertensive 
cardiovascular disease, with dilated congestive 
cardiomyopathy and hypertension.

Associated with the claims folder are substantial VAMC 
medical treatment records from 1984 to the present.  These 
records do not contain any evidence to support the veteran's 
theory of causation.  The records denote ongoing treatment 
for hypertensive cardiovascular disease, with dilated 
congestive cardiomyopathy and hypertension, but do not 
provide any connection between either diabetes and/or PTSD, 
and hypertensive cardiovascular disease, with dilated 
congestive cardiomyopathy and hypertension.  

The veteran was afforded a VA examination in November 2002.  
The examiner reviewed the claims folder and the medical 
records therein.  The examiner noted that the veteran was 
separated from service in 1970, diagnosed with hypertension 
in 1993, and diagnosed with diabetes.  As such, he concluded 
that the veteran's hypertension had no causal relationship to 
diabetes mellitus as he was being treated for hypertension 
several years before diabetes was ever diagnosed.

Following an April 2003 VA examination the examiner diagnosed 
hypertensive cardiovascular disease, with dilated congestive 
cardiomyopathy, which was not caused by diabetes.

Finally, following an October 2003 VA examination, and a 
review of the claims folder and the medical records therein, 
the examiner diagnosed hypertensive cardiovascular disease, 
with dilated congestive cardiomyopathy and hypertension, but 
opined that PTSD did not cause the hypertensive 
cardiovascular disease with dilated congestive cardiomyopathy 
and hypertension.

Upon review of all of the evidence of record, both lay and 
medical, the Board finds that the preponderance of the 
evidence is against the claim.  There is no objective medical 
evidence that the veteran's hypertensive cardiovascular 
disease, with dilated congestive cardiomyopathy and 
hypertension, was caused by either diabetes mellitus or PTSD.  
The VA examiners reviewed all of the evidence of record on 
three occasions and opined that diabetes and/or PTSD did not 
cause hypertensive cardiovascular disease, with dilated 
congestive cardiomyopathy and hypertension.  There is no 
medical evidence of record to the contrary.  Therefore, the 
claim of entitlement to service connection for hypertensive 
cardiovascular disease, with dilated congestive 
cardiomyopathy and hypertension, secondary to diabetes 
mellitus and/or PTSD, must be denied.

The only evidence in support of the veteran's claim is his 
contentions.  The veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed disability.  
Where, however, as here, a medical opinion is required to 
diagnose the condition and to provide a nexus of causation by 
his service-connected disability, only a qualified individual 
can provide that evidence.  As a layperson, the veteran is 
not qualified to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Since the preponderance of the evidence is against the claim 
of entitlement to service connection for hypertensive 
cardiovascular disease, with dilated congestive 
cardiomyopathy and hypertension, secondary to diabetes 
mellitus and/or PTSD, the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b);38 C.F.R. § 
3.102.  


ORDER

Service connection for hypertensive cardiovascular disease, 
with dilated congestive cardiomyopathy and hypertension, to 
include secondary to service-connected diabetes mellitus 
and/or PTSD, is denied.


REMAND

VA examinations in November 2002, April 2003, and October 
2003 concluded that the veteran's hypertensive cardiovascular 
disease, with dilated congestive cardiomyopathy and 
hypertension, was not caused by diabetes or PTSD.  The 
examiners, however, did not address whether diabetes or PTSD 
aggravated the hypertensive cardiovascular disease, with 
dilated congestive cardiomyopathy and hypertension.  
Accordingly, another VA examination should be conducted on 
remand to specifically determine whether the claimed disorder 
is aggravated by either diabetes or PTSD, or the combination 
of the two. 

Accordingly, this matter is REMANDED for the following 
action:

1. The RO should send the appellant a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The corrective notice should, 
among other things, invite the appellant 
to submit any additional evidence or 
argument he has in his possession that 
may further his claim.

2.  Schedule the veteran for a VA 
cardiovascular examination to determine 
the nature and etiology the veteran's 
hypertensive cardiovascular disease, with 
dilated congestive cardiomyopathy and 
hypertension. The claims file and a copy 
of this REMAND must be made available to 
the examiner.  Any indicated tests must 
be accomplished.  Based on a review of 
the claims file and any examination 
findings, the examiner must opine whether 
it is at least as likely as not (i.e., is 
there is a 50/50 chance) that 
hypertensive cardiovascular disease, with 
dilated congestive cardiomyopathy and 
hypertension, is permanently aggravated 
by the appellant's diabetes mellitus or 
PTSD, or the combination of both.  
Aggravation is defined for legal purposes 
as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms. The examiner should provide a 
complete rationale for all opinions 
expressed and conclusions reached.

3. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4. If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA. 38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).

5. Thereafter, the RO must readjudicate 
the veteran's claim. The RO is advised 
that it is to make determinations based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent. If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal. A reasonable period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


